SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

958
CA 14-02263
PRESENT: SMITH, J.P., CARNI, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF THE PROCEEDINGS UNDER
ARTICLE 81, MENTAL HYGIENE LAW, FOR THE
APPOINTMENT OF A GUARDIAN FOR REGINA L.F.,
AN INCAPACITATED PERSON.
---------------------------------------------     MEMORANDUM AND ORDER
LISA R., STEPHEN D.R., AND JOHN R.F.,
PETITIONERS-RESPONDENTS,

REGINA L.F., BY AND THROUGH HER GUARDIAN
CATHOLIC FAMILY CENTER, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


DUTCHER & ZATKOWSKY, ROCHESTER (MILES P. ZATKOWSKY OF COUNSEL), FOR
RESPONDENT-APPELLANT.


     Appeal from an order of the Supreme Court, Monroe County (William
P. Polito, J.), entered November 7, 2014 in a proceeding pursuant to
Mental Hygiene Law article 81. The order removed Catholic Family
Center as the guardian for the personal needs of Regina L.F., and
reinstated the health care proxy of Regina L.F., dated April 13, 2000.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs, and Catholic Family
Center is reinstated as the personal needs guardian of the
incapacitated person.

     Same memorandum as in Matter of Regina L.F. ([appeal No. 1] ___
AD3d ___ [Oct. 9, 2015]).




Entered:    October 9, 2015                     Frances E. Cafarell
                                                Clerk of the Court